Case 19-30365   Doc 38   Filed 12/11/20 Entered 12/11/20 10:49:04   Desc Main
                           Document     Page 1 of 5
Case 19-30365   Doc 38   Filed 12/11/20 Entered 12/11/20 10:49:04   Desc Main
                           Document     Page 2 of 5
Case 19-30365   Doc 38   Filed 12/11/20 Entered 12/11/20 10:49:04   Desc Main
                           Document     Page 3 of 5
Case 19-30365   Doc 38   Filed 12/11/20 Entered 12/11/20 10:49:04   Desc Main
                           Document     Page 4 of 5
Case 19-30365   Doc 38   Filed 12/11/20 Entered 12/11/20 10:49:04   Desc Main
                           Document     Page 5 of 5
